Petitioner, Millard George Green, has filed his petition for writ of habeas corpus, alleging that he is confined in the State Penitentiary at McAlester by reason of a judgment and sentence of the district court of Muskogee county, rendered on October 20, 1943, wherein he was sentenced to serve a term of 15 years in the State Penitentiary for the crime of rape.
Petitioner's contention is that he was not (a) granted a speedy trial; and (b) that he was not furnished a list of witnesses as provided by article 2, section 20 of the Constitution of this state. He alleges that a copy of the information and judgment are attached to his petition, but no such copies appear. *Page 379 
No appearance was made on behalf of petitioner on the date this matter was assigned for hearing, and no evidence presented.
It appears that petitioner, after his conviction in the district court of Muskogee county, appealed his case to this court, and the same was affirmed on November 14, 1945. See Millard George Green v. State, 81 Okla. Cr. 282, 163 P.2d 554. A reading of that case reveals that neither of the issues here presented were presented on the appeal.
There is nothing in the record which shows that the judgment and sentence rendered by the district court of Muskogee county was void. Nothing in the record which shows that petitioner was not given a speedy trial, or that he was not furnished with a list of witnesses prior to his trial, as provided by the Constitution. As above stated, these questions were not presented in the appeal.
For the reasons herein stated, the petition for writ of habeas corpus is denied.
JONES, P. J., and BRETT, J., concur.